Citation Nr: 1712529	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to include rash-eczematoid eruption, folliculitis, and dermatitis.


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran had active service from March 23, 1998, to September 30, 1998, and from May 2004 to August 2005.  He also had additional periods of duty with the Indiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a May 2007 decision by the Department of Veterans' Affairs Regional Office (RO) in Chicago, Illinois which denied a claim of service connection for a skin disorder. Because the Veteran currently lives within the jurisdiction of the Indianapolis, Indiana, Regional Office (RO), that facility has jurisdiction in this appeal.  

The Veteran submitted a timely Notice of Disagreement in April 2008, and a substantive appeal in which he requested a Board hearing.  The Board observes that the Veteran, without good cause, failed to report to the hearing scheduled in September 2016.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The claim was previously remanded back to the Indianapolis RO in December 2016 for further evidentiary development.  The case has been returned to the Board for further appellate review.  

This issue is being recharacterized as entitlement to service connection for a skin disability to include rash-eczematoid eruption, folliculitis, and dermatitis in order to appropriately encompass the skin conditions for which the Veteran has been diagnosed.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.


FINDING OF FACT

The Veteran's skin disorder had its onset in service and has been present ever since service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's skin disability claim, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. §§ 3.304, 3.306.

In the case of any Veteran who engaged in combat with the enemy in active service with the military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardship of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A § 1154(b).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation. 38 C.F.R. § 3.304(d).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b) (2016).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160 (b) (2016).

When a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655 (a) (2015); Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue. In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

III. Factual Background and Analysis

The Veteran failed to report for a VA examination in January 2017.  As noted above, under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board finds that the evidence supports granting the Veteran's claim of service connection for a skin disability.  

The Veteran contends that his current skin rash/disability began during his combat assignment as an infantryman in Afghanistan.  He also reports receiving treatment during service for the rash in the form of topical creams.  The Board notes that a skin rash is not noted in the Veteran's STRs.  However, the Board also notes that the Veteran is competent to provide lay testimony of the rash's occurrence during service.  The Veteran received a VA examination within six months of his departure from service.  During this VA exam in March 2006, the Veteran was diagnosed with rash-eczematoid eruption and folliculitis on his hands.  The examiner noted a dry, itchy, red fixed rash on the Veteran's back between his shoulder blades, extending almost to the lumbar spine and folliculitis on the hands.  The Board finds that given the Veteran's lay reports, the diagnosis of the skin disorders within six months of the Veteran's departure from service, and the nature of skin disorders (see generally Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999)), it is persuasively shown that the Veteran suffered from a skin disorder in service.  

The Veteran was treated again for his rash during a VA dermatology consult in March of 2008.  The VA examiner reported that the Veteran has a rash on his back that has been present for two years that comes and goes, worsens during the winter time and that the Veteran has attempted to treat the rash with Proactive, Noxzema, and some exfoliating creams without relief.  The examiner further described the rash as dry, red patches and very pruritic.  The examiner diagnosed the rash as atopic dermatitis.  The examiner also noted bumps on the Veteran's hands which he diagnosed as folliculitis of the hands.  Furthermore, January 2010 outpatient VA medical reconciliation records show that the Veteran still had a continued prescription for Triamcinolone Acetonide to apply twice a day for a skin condition.   The Board finds that this ongoing treatment persuasively shows that the Veteran has suffered from a chronic skin disorder ever since service.  

As the evidence persuasively shows that the Veteran suffered from a skin disorder in service and ever since service, the Board finds that the current disability, in-service manifestation, and nexus prongs of service connection have been met.  Accordingly, service connection for a skin disorder is warranted. 
ORDER

Entitlement to service connection for a skin disability to include rash-eczematoid eruption, folliculitis, and dermatitis, is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


